United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 22, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-20403
                           Summary Calendar



LARRY BRADLEY,

                                      Plaintiff-Appellant,

versus

LYONDELL-CITIGO REFINING LP, also known as Lyondell-Citigo
Refining Ltd.,

                                      Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. H-02-1947
                      --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges

PER CURIAM:*

     Larry Bradley appeals from the district court ruling granting

summary judgment to the defendant, Lyondell-Citgo LP (“LCR”).

Bradley brought an action against LCR for violations of Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e (“Title VII”),

and the Americans with Disabilities Act of 1964, 42 U.S.C. § 12101

(“ADA”) for discriminatory and retaliatory discharge. The district

court granted summary judgment for LCR on the issues of liability

under both Title VII and the ADA.     We AFFIRM the judgment of the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20403
                                 -2-

district court   for   essentially   the   reasons   as   stated   in   its

memorandum opinion and order.